   5:19-cv-01303-MGL-PJG           Date Filed 05/03/19       Entry Number 1       Page 1 of 19




                         IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH CAROLINA
                                ORANGEBURG DIVISION


EARTHA M. GLYNN,                         )   Civil Action No.: 5:19-1303-MGL-PJG
                                         )
                   Plaintiff,            )               COMPLAINT
                                         ) Violation of Title VII and 42 U.S.C. § 1981:
vs.                                      )      Harassment based upon Race;
                                         )   Termination based upon Race; and
REPUBLIC FINANCE, LLC,                   )               Retaliation
                                         )
                   Defendant.            )       JURY TRIAL DEMANDED
_________________________________________)

                 The plaintiff above named, complaining of the acts of the above-named

defendant, states as follows:

                                PARTIES AND JURISDICTION

                 1.   That the plaintiff is a resident and citizen of the County of Bamberg, State

of South Carolina.

                 2.   That, upon information and belief, the defendant Republic Finance, LLC

(“defendant”) is a foreign corporation doing business and maintaining offices and agents

throughout the State of South Carolina, including the County of Orangeburg, South Carolina.

                 3.   That this court has federal question jurisdiction pursuant to 42 U.S.C.

§2000e-2, 42 U.S.C. §2000e-3, 42 U.S.C. §2000e-5, 42 U.S.C. § 1981, and 28 U.S.C. §1331.

                 4.   That venue for all causes of action stated herein lies in the District of South

Carolina, Orangeburg Division, in that, pursuant to 28 U.S.C. § 1391(b), the parties reside and

do business in this district, and a substantial part of the events giving rise to plaintiff’s claims

occurred here.




                                                 1
   5:19-cv-01303-MGL-PJG             Date Filed 05/03/19    Entry Number 1       Page 2 of 19




                                 CONDITIONS PRECEDENT

               5.    That plaintiff has exhausted all administrative remedies and conditions

precedent, including timeliness, deferral and all other jurisdictional requirements necessary for

the maintenance of the foregoing action, all of which are more fully described below.

Moreover, at all relevant times as defined by Title VII defendant employed and currently

employs fifteen (15) or more employees and, as such, is an “employer” as defined by Title VII,

and otherwise subject to said Act.

               6.    That on or about July 17, 2018, and as result of defendant’s discriminatory

conduct, all of which is more fully described below, plaintiff timely filed a complaint with the

Equal   Employment      Opportunity      Commission     (“EEOC”)     alleging    harassment    and

discrimination based upon race and retaliation.

               7.    That on or about April 16, 2019, the plaintiff received her Notice of Right

to Sue from the EEOC regarding the complaint described above in Paragraph 6.

               8.    That plaintiff has timely filed this action within ninety (90) days of the date

on which she received the Notice of Right to Sue described above in Paragraph 7.

                                              FACTS

               9.    That plaintiff hereby repeats and realleges each and every allegation

contained in Paragraphs 1 through 8 hereinabove as fully as if set forth verbatim.

               10.   That plaintiff is African-American.

               11.   That plaintiff began to work at defendant in or around June of 2017

through Aerotek, a staffing agency. As a temporary employee, plaintiff worked at defendant’s

Orangeburg, South Carolina location as a Customer Service Representative (“CSR”).

               12.   That on or about September 21, 2017, defendant hired plaintiff directly to

work as an Operations Specialist at the same Orangeburg, South Carolina location.

                                                  2
   5:19-cv-01303-MGL-PJG             Date Filed 05/03/19    Entry Number 1       Page 3 of 19




                13.   That as an Operations Specialist, plaintiff reported to a Branch Manager,

Alyssa Seamon-Stacey (“Seamon-Stacey”). Seamon-Stacey, in turn, reported to a Regional Vice-

President, Robert Holladay (“Holladay”). Both Seamon-Stacey and Holladay are Caucasian.

                14.   That in addition, the location employed a Collection Specialist, Annette

Gibson (“Gibson”) and three (3) CSR’s, Erin Cook (“Cook”), Ashlie Headden (“Headden”) and

Victoria Loicanno (“Loicanno”). With the exception of Loicanno who, upon information and

belief is African-American and Italian, said other above-named employees are Caucasian.

                15.   That plaintiff performed her job duties at defendant in an above-

satisfactory fashion and otherwise maintained an excellent employment record there. To this

end, plaintiff was rated as “outstanding” on her six (6) month performance evaluation at

defendant - the only evaluation plaintiff ever received at defendant. Holladay routinely praised

plaintiff’s job performance by telling plaintiff that she did a good job. And, plaintiff was never

disciplined the entire time she worked at defendant.

                16.   That despite the above, Seamon-Stacey began to harass and discriminate

against plaintiff based upon plaintiff’s race by engaging in conduct that includes, but is not

limited to, the following:

                      a)     Gibson routinely referred to Asian workers at a nearby nail
                             salon as “chinks.” She would do this openly in the office, in
                             front of Seamon-Stacey. When Seamon-Stacey heard the
                             remarks, she would laugh at or ignore them. She never
                             admonished Gibson for the racially insensitive remarks;

                      b)     Seamon-Stacey would openly remark in the office that she
                             could not stand the African-American mail carrier and she
                             would refer to the mail carrier as a “hood rat.” Seamon-Stacey
                             made this remark repeatedly;

                      c)     On one occasion in December of 2017, an African-American
                             male customer came into the store to make a payment. In
                             doing so, he was surprised to learn that he had accrued some
                             late fees and challenged Seamon-Stacey about it. Seamon-

                                                  3
5:19-cv-01303-MGL-PJG     Date Filed 05/03/19      Entry Number 1       Page 4 of 19




                  Stacey argued with the customer to the point where the
                  customer made a remark to the effect that he felt she was
                  discriminating against him due to his race. When the
                  customer left, Seamon-Stacey looked to plaintiff and stated,
                  “Well Eartha, I guess he didn’t see you sitting here;”

             d)   On yet another occasion, an African-American customer who
                  was filling out paperwork in the office asked plaintiff if
                  plaintiff was an AKA (a predominantly African-American
                  sorority) when she was in college. When plaintiff responded
                  in the negative, Cook asked plaintiff what the customer was
                  referring to. As plaintiff began to explain to Cook that AKA
                  was a predominantly black sorority, Seamon-Stacey
                  interrupted plaintiff, stating she had already dealt with one of
                  “them” before and that she made sure to get rid of her -
                  referring to a past African-American former employee named
                  Lydia;

             e)   In the fall of 2017, an African-American named Vanita
                  Williams (“Williams”) was working at defendant as a
                  temporary employee through Aerotek. Plaintiff would hear
                  Seamon-Stacey, Cook and Gibson say they did not care for
                  Williams and they repeatedly referred to her as “ratchet” and
                  said she had to go. Seamon-Stacey even stated that she
                  couldn’t stand “their kind” and that she had to find a way to
                  get rid of Williams like she did the others. (Seamon-Stacey
                  would brag that she forced two former temporary African-
                  American CSR’s (Lydia and Carrie) to quit their jobs at
                  defendant.)

                  Sometime in or around November of 2017, Seamon-Stacey,
                  Gibson, Cook, Loicanno, Headden and plaintiff were walking
                  out of the office to the parking lot. In doing so, Gibson said
                  words to the effect that she did not care for Williams’ attitude,
                  in that she would not engage in small talk with some of the
                  other employees. Loicanno responded that she did not have
                  issues with Williams and asked why others in the group did
                  not like her. Seamon-Stacey responded by stating “You know
                  why” and then began to rub her bare arm up and down with
                  her fingers to call attention to skin color. Seamon-Stacey
                  further remarked (or bragged) that she could “make anyone’s
                  life a living hell,” and that she forced another African-
                  American CSR from Aerotek (Carrie) to quit by taking away
                  certain privileges, like smoke breaks, the use of cell phones,
                  and the ability to have visitors at work. Seamon-Stacey
                  further stated that the African-American CSR’s, like Carrie
                  and Williams, did not want to talk to white people. Seamon-

                                        4
   5:19-cv-01303-MGL-PJG           Date Filed 05/03/19     Entry Number 1       Page 5 of 19




                          Stacey then began to articulate strategies on how she planned
                          to get rid of Williams, i.e., taking away her work breaks, cell
                          phone and visitor privileges. She further opined that all the
                          other employees would be subject to the same restrictions,
                          until Williams quit. When Cook asked Seamon-Stacey if her
                          plan would work, Seamon-Stacey stated it had worked for her
                          in the past, but that she was no longer allowed to fire anymore
                          of “them,” so they would have to quit on their own. Shortly
                          thereafter, Seamon-Stacey ended Williams’ employment at
                          defendant;

                     f)   Seamon-Stacey would take loans away from plaintiff and give
                          them to other employees outside of plaintiff’s protected class;

                     g)   Seamon-Stacey would speak to plaintiff in an antagonistic and
                          rude manner, many times in front of plaintiff’s peers and
                          customers in the open office. She did not treat Caucasian
                          employees in the office in the same manner;

                     h)   She would micromanage plaintiff, nitpick at plaintiff’s
                          satisfactory work and be overly and unreasonably critical of it
                          - again, oftentimes in front of plaintiff’s peers and, again, she
                          did not treat others outside plaintiff’s protected class in this
                          manner; and

                     i)   In general, she showed favoritism to other employees at
                          defendant outside of plaintiff’s protected class, such as Cook,
                          Gibson and Loicanno.

               17.   That on or about January 2, 2018, plaintiff met with Seamon-Stacey and

complained to her that she was taking loan accounts from her and giving them to others. After

listening to plaintiff and viewing the specific accounts at issue, Seamon-Stacey acknowledged

the accounts should not have been taken from plaintiff.          Seamon-Stacey apologized for

“overlooking” the issue, but claimed there was nothing she could do about it.

               18.   That at the conclusion of the meeting, Seamon-Stacey warned plaintiff that

if plaintiff ever needed to voice any more complaints about the office environment, plaintiff

needed to go through her or Holladay because that was the chain of command, and no one from

the home office would be able to help plaintiff.


                                                   5
   5:19-cv-01303-MGL-PJG          Date Filed 05/03/19     Entry Number 1       Page 6 of 19




               19.   That Seamon-Stacey stated on several occasions that, due to her

relationship with Holladay, Holladay would always have her back and would never discipline

her. Upon information and belief, Holladay and Seamon-Stacey may have been involved in an

inappropriate relationship.

               20.   That on or about Friday, January 12, 2018, plaintiff became ill while at the

office, but managed to work through the day. Before plaintiff left that day, Seamon-Stacey told

plaintiff (in the breakroom) that plaintiff better get well over the weekend because another

employee was out sick, so plaintiff could not take any sick leave the following week.

               21.   That on or about the following Monday, January 15, 2018, plaintiff spoke

to Seamon-Stacey before coming to work, telling her that she was still very sick, but that she

would come in to work per Seamon-Stacey’s comments the previous Friday.

               22.   That within two (2) hours of arriving to work, plaintiff had to leave to go

to the hospital due to her illness. By contrast, on or about Monday, January 8, 2018, Seamon-

Stacey allowed Cook to take a personal day off of work because she was going through a

breakup with her on again, off again boyfriend.

               23.   That on or about January 26, 2018, plaintiff was performing her duties and

covering for Cook, who was out for half a day buying a vehicle. In the course of the morning,

Seamon-Stacey asked plaintiff whether plaintiff would like to go to lunch at 12:30 p.m. or her

original time of 1:00 p.m. When plaintiff picked a time for lunch, Seamon-Stacey began to scold

plaintiff in front of customers, asking plaintiff where she thought she was going and exclaiming

just because Cook was out, did not mean plaintiff could pick up and leave the office for lunch -

this despite the fact that Seamon-Stacey had already approved plaintiff’s lunch for that

particular time.



                                                  6
      5:19-cv-01303-MGL-PJG            Date Filed 05/03/19   Entry Number 1      Page 7 of 19




               24.    That the episode was so unreasonable and confusing that plaintiff spent

her lunch period crying in the parking lot. While plaintiff was upset, one of her coworkers,

Headden, approached plaintiff and advised plaintiff that she had noticed the different way in

which Seamon-Stacey was treating plaintiff compared to the other employees at the location

outside plaintiff’s protected class.

               25.    That as a result of all of the above, on or about Thursday, February 1, 2018,

plaintiff called a Human Resource Advisor at defendant, Jackie Carpenter (“Carpenter”), and

complained that Seamon-Stacey was harassing and discriminating against her due to her race.

During the call, plaintiff told Carpenter about the disparate treatment she was receiving from

Seamon-Stacey, and about the various race-related remarks outlined above.               Carpenter

acknowledged that the matter was serious and advised that she would speak to Holladay about

it.

               26.    That on or about that same day, Headden also called Carpenter and

reported that she witnessed plaintiff being harassed and discriminated against at defendant due

to her race.

               27.    That in response to the complaints, Holladay (who was visiting the office

that day) interviewed the employees of the branch one on one. During plaintiff’s interview,

plaintiff again reported that she was being harassed and discriminated against due to her race,

and that plaintiff further believed Headden was now being retaliated against by defendant for

corroborating plaintiff’s complaint. In response, Holladay assured plaintiff that he was looking

into the matter and he further praised plaintiff for being articulate and for doing an outstanding

job with customer service. He also told plaintiff that it appeared to him the dynamic in the

office was plaintiff and Headden versus Seamon-Stacey and the other Caucasian CSR’s.



                                                  7
   5:19-cv-01303-MGL-PJG            Date Filed 05/03/19     Entry Number 1       Page 8 of 19




               28.   That during Headden’s interview, she also (and again) reported that she

witnessed plaintiff being harassed and discriminated against due to her race at defendant.

               29.   That on or about Monday, February 5, 2018, Holladay directed plaintiff to

accompany him and Seamon-Stacey to a café in the Cornerstone Church to further discuss the

matter. During the meeting, Seamon-Stacey defiantly stated that she was not a racist.        And,

Holladay stated that he could see there was tension between Seamon-Stacey and plaintiff, and

he acknowledged that nothing had been resolved at the meeting. In fact, the meeting was

unproductive and made the environment even more abusive. Rather than bringing plaintiff

face-to-face with her harasser, defendant should have suspended Seamon-Stacey and conducted

a competent investigation into plaintiff’s complaints.

               30.   That thereafter, Seamon-Stacey began to retaliate against plaintiff for

reporting the race discrimination. For example, Seamon-Stacey would micromanage plaintiff’s

production throughout the day by standing next to plaintiff’s desk with sticky notes, falsely

documenting that plaintiff was not doing her job correctly. She would yell at plaintiff in front of

customers. And, she constantly made mean and aggressive remarks to plaintiff. Seamon-

Stacey also began to repeatedly ask plaintiff if plaintiff wanted to or was planning on

transferring to another location.

               31.   That on or about February 13, 2018, Seamon-Stacey sent plaintiff home for

an alleged dress code violation. According to Seamon-Stacey, the winter boots plaintiff wore to

work that day were too tall, as they came up to the bottom of plaintiff’s knees. Seamon-Stacey

further told plaintiff that Holladay did not appreciate her “insubordination” in violating the

dress code. The allegation was false and retaliatory. Plaintiff’s attire was very work like and

appropriate. It did not violate any dress code policies at defendant.



                                                8
      5:19-cv-01303-MGL-PJG        Date Filed 05/03/19      Entry Number 1       Page 9 of 19




                 32.   That in leaving the office that day, plaintiff called Holladay and reported

that she believed she was being retaliated against by Seamon-Stacey.           Plaintiff also sent

Holladay a picture of the work outfit she was wearing that day to prove there was no dress

code violation. In response, Holladay told plaintiff not to worry and that he would take care of

it.

                 33.   That within approximately thirty (30) minutes of plaintiff’s call to

Holladay, Carpenter called plaintiff about the matter. By this time, Carpenter was in possession

of the picture of plaintiff’s clothing that plaintiff had sent to Holladay. After viewing the

picture, Carpenter agreed there was nothing wrong with the way plaintiff was dressed that day

and that plaintiff’s attire was perfectly fine for an office setting. Carpenter ended the call by

telling plaintiff she would speak to Seamon-Stacey and Holladay about it and get back to

plaintiff by the end of the day.

                 34.   That at or around 5:00 p.m. that day, Carpenter called plaintiff back, but

this time her tone had changed. In an aggressive manner, Carpenter advised plaintiff that

Seamon-Stacey did not harbor any hard feelings toward plaintiff; that according to Seamon-

Stacey, plaintiff was being insubordinate with respect to cell phone use in the office and other

matters (a charge that is entirely false); and that, if the matter continued, it would not end good

for plaintiff.

                 35.   That on or about February 21, 2018, Seamon-Stacey and Holladay went on

an overnight business trip together.

                 36.   That on or about February 23, 2018, an African-American female came into

the branch to make a payment. The customer made the payment to plaintiff and then left. After

the customer left the store, Headden asked everyone present if they had seen “that” - referring

to the size of the customer’s posterior. In response, Cook laughed and exclaimed “Who didn’t

                                                 9
  5:19-cv-01303-MGL-PJG           Date Filed 05/03/19      Entry Number 1       Page 10 of 19




see it.” Gibson remarked that, with one of the customer’s cheeks, “we would all be set.”

Plaintiff remarked “That’s why I go to the gym, so I can work out to get one half of that.”

               37.   That on or about February 27, 2018, Holladay was at the branch when

plaintiff arrived to work. He immediately directed plaintiff to the back of the store for a

meeting with him and Carpenter, who was in attendance by telephone.

               38.   That before anything was said, plaintiff noticed that Holladay had already

prepared termination papers for her. Plaintiff was immediately asked if she made a comment

about a customer in the store February 23, 2018. Plaintiff calmly responded to Holladay and

Carpenter that she had made an innocuous remark about the customer and plaintiff described

the remark.    In the course of plaintiff’s explanation, Holladay and Carpenter interrupted

plaintiff and terminated her. In the process, Carpenter remarked that plaintiff was being fired

because she was such good friends with Headden and that plaintiff should have stopped

Headden from making her comment.

               39.   That on that same day Headden was called in to meet with Holladay and

Carpenter about the incident. Plaintiff was not in the meeting, but Headden advised plaintiff

that during the meeting Headden told Holladay and Carpenter that she, Cook and Gibson also

made remarks about the customer and she described the content of their comments. Headden

further advised plaintiff that she also stated in the meeting that such remarks were routinely

made in the office, that many of them were made or condoned by Seamon-Stacey, and that most

of them were far worse than the ones at issue.

               40.   That during Headden’s meeting she was also fired. On the other hand,

Cook, Gibson and Seamon-Stacey were not even reprimanded, let alone terminated.




                                                 10
  5:19-cv-01303-MGL-PJG              Date Filed 05/03/19   Entry Number 1      Page 11 of 19




                              FOR A FIRST CAUSE OF ACTION:
                                 VIOLATION OF TITLE VII
                             HARASSMENT BASED UPON RACE

               41.   That the plaintiff hereby repeats and realleges each and every allegation

contained in Paragraphs 1 through 40 hereinabove as fully as if set forth verbatim.

               42.   That at all pertinent times as required by Title VII, defendant employed

fifteen (15) or more employees and, as such, is an “employer” as defined by Title VII, and

otherwise subject to the said Act.

               43.   That defendant’s repeated and continuous discriminatory conduct as

described above was offensive and unwelcome, and plaintiff so advised defendant.

               44.   That said harassment described above was based on plaintiff’s race.

               45.   That defendant’s behavior humiliated plaintiff, unreasonably interfered

with plaintiff’s work performance, affected the terms, conditions and privileges of plaintiff’s

employment, and otherwise caused plaintiff severe psychological and physical harm.

               46.   That defendant’s actions as alleged above created a work environment that

plaintiff found, and a reasonable person would find, hostile and abusive.

               47.   That on several occasions plaintiff and others complained about the above-

described discrimination and harassment directly to defendant and defendant was otherwise on

notice (or should have been) that the harassment was occurring as it occurred openly and on a

widespread basis at the defendant.

               48.   That defendant wholly failed to take prompt and effective remedial action

to end the harassment, and defendant continued to harass and discriminate against the plaintiff,

even after plaintiff complained about it to defendant.




                                                11
  5:19-cv-01303-MGL-PJG            Date Filed 05/03/19     Entry Number 1        Page 12 of 19




               49.    That the actions of defendant in engaging in the offensive conduct

described above constitutes discrimination against plaintiff based upon her race and is in

violation of Title VII and the Civil Rights Act of 1991.

               50.    That as a result of the above, plaintiff has suffered damages in the form of

lost back and future wages, income and benefits, expenses associated with finding other work,

and has suffered severe psychological harm, emotional distress, anxiety, depression, pain and

suffering, inconvenience, mental anguish, loss of enjoyment of life, embarrassment, humiliation,

loss to professional standing, character and reputation, physical and personal injuries, and

further seeks attorney’s fees and costs and prejudgment interest.

               51.    That the defendant’s actions as set forth above were undertaken

intentionally, willfully, wantonly, recklessly, maliciously and with utter disregard for the

federally protected rights of the plaintiff, and therefore plaintiff is entitled to recover punitive

damages from the defendant.

                             FOR A SECOND CAUSE OF ACTION:
                               VIOLATION OF 42 U.S.C. § 1981
                             HARASSMENT BASED UPON RACE

               52.    That the plaintiff hereby repeats and realleges each and every allegation

contained in Paragraphs 1 through 51 hereinabove as fully as if set forth verbatim.

               53.    That as an employee of defendant, 42 U.S.C. § 1981 guarantees plaintiff the

right to make and enforce contracts, including the right to the enjoyment of all benefits,

privileges, terms and conditions of her contractual relationship with defendant.          As such,

plaintiff is covered and protected by the mandates of 42 U.S.C. § 1981.

               54.    That defendant’s repeated and continuous discriminatory conduct as

described above was offensive and unwelcome, and plaintiff so advised defendant.

               55.    That said harassment described above was based on plaintiff’s race.

                                                 12
  5:19-cv-01303-MGL-PJG           Date Filed 05/03/19     Entry Number 1       Page 13 of 19




               56.    That defendant’s behavior humiliated plaintiff, unreasonably interfered

with plaintiff’s work performance, affected the terms, conditions and privileges of plaintiff’s

employment, and otherwise caused plaintiff severe psychological and physical harm.

               57.    That defendant’s actions as alleged above created a work environment that

plaintiff found, and a reasonable person would find, hostile and abusive.

               58.    That on several occasions plaintiff and others complained about the above-

described discrimination and harassment directly to defendant and defendant was otherwise on

notice (or should have been) that the harassment was occurring as it occurred openly and on a

widespread basis at the defendant.

               59.    That defendant wholly failed to take prompt and effective remedial action

to end the harassment, and defendant continued to harass and discriminate against the plaintiff,

even after plaintiff complained about it to defendant.

               60.    That the actions of defendant in engaging in the offensive conduct

described above constitutes discrimination against plaintiff based upon her race and is in

violation of 42 U.S.C. § 1981.

               61.    That as a result of the above, plaintiff has suffered damages in the form of

lost back and future wages, income and benefits, expenses associated with finding other work,

and has suffered severe psychological harm, emotional distress, anxiety, depression, pain and

suffering, inconvenience, mental anguish, loss of enjoyment of life, embarrassment, humiliation,

loss to professional standing, character and reputation, physical and personal injuries, and

further seeks attorney’s fees and costs and prejudgment interest.

               62.    That the defendant’s actions as set forth above were undertaken

intentionally, willfully, wantonly, recklessly, maliciously and with utter disregard for the



                                                13
  5:19-cv-01303-MGL-PJG            Date Filed 05/03/19      Entry Number 1       Page 14 of 19




federally protected rights of the plaintiff, and therefore plaintiff is entitled to recover punitive

damages from the defendant.

                              FOR A THIRD CAUSE OF ACTION:
                                 VIOLATION OF TITLE VII
                             TERMINATION BASED UPON RACE

               63.    That the plaintiff hereby repeats and realleges each and every allegation

contained in Paragraphs 1 through 62 hereinabove as fully as if set forth verbatim.

               64.    That plaintiff is African-American.

               65.    That at all times during plaintiff’s employment at defendant, plaintiff

performed her job duties in an above-average fashion and otherwise in a manner that met

defendant’s reasonable and legitimate expectations.

               66.    That despite the above, defendant terminated plaintiff.

               67.    That after plaintiff’s termination, plaintiff’s position remained open

and/or defendant replaced plaintiff with someone outside of plaintiff’s protected class.

Moreover, other similarly situated employees outside of plaintiff’s protected class were treated

more favorably than plaintiff when they engaged in conduct similar to plaintiff’s alleged

conduct.

               68.    That defendant terminated plaintiff without warning, notice or cause and

for false reasons and/or reasons that lack credibility and/or reasons so trivial they would not

warrant termination, all because of plaintiff’s race.

               69.    That as such, defendant has violated Title VII.

               70.    That as a result of the above, plaintiff has suffered damages in the form of

lost back and future wages, income and benefits, expenses associated with finding other work,

and has suffered severe psychological harm, emotional distress, anxiety, depression, pain and

suffering, inconvenience, mental anguish, loss of enjoyment of life, embarrassment, humiliation,

                                                 14
  5:19-cv-01303-MGL-PJG           Date Filed 05/03/19       Entry Number 1       Page 15 of 19




loss to professional standing, character and reputation, physical and personal injuries, and

further seeks attorney’s fees and costs and prejudgment interest.

               71.    That the defendant’s actions as set forth above were undertaken

intentionally, willfully, wantonly, recklessly, maliciously and with utter disregard for the

federally protected rights of the plaintiff, and therefore plaintiff is entitled to recover punitive

damages from the defendant.

                            FOR A FOURTH CAUSE OF ACTION:
                              VIOLATION OF 42 U.S.C. § 1981
                            TERMINATION BASED UPON RACE

               72.    That the plaintiff hereby repeats and realleges each and every allegation

contained in Paragraphs 1 through 71 hereinabove as fully as if set forth verbatim.

               73.    That as an employee of defendant, 42 U.S.C. § 1981 guarantees plaintiff the

right to make and enforce contracts, including the right to the enjoyment of all benefits,

privileges, terms and conditions of her contractual relationship with defendant.          As such,

plaintiff is covered and protected by the mandates of 42 U.S.C. § 1981.

               74.    That plaintiff is African-American.

               75.    That at all times during plaintiff’s employment at defendant, plaintiff

performed her job duties in an above-average fashion and otherwise in a manner that met

defendant’s reasonable and legitimate expectations.

               76.    That despite the above, defendant terminated plaintiff.

               77.    That after plaintiff’s termination, plaintiff’s position remained open

and/or defendant replaced plaintiff with someone outside of plaintiff’s protected class.

Moreover, other similarly situated employees outside of plaintiff’s protected class were treated

more favorably than plaintiff when they engaged in conduct similar to plaintiff’s alleged

conduct.

                                                15
  5:19-cv-01303-MGL-PJG            Date Filed 05/03/19     Entry Number 1        Page 16 of 19




               78.    That defendant terminated plaintiff without warning, notice or cause and

for false reasons and/or reasons that lack credibility and/or reasons so trivial they would not

warrant termination, all because of plaintiff’s race.

               79.    That as such, defendant has violated 42 U.S.C. § 1981.

               80.    That as a result of the above, plaintiff has suffered damages in the form of

lost back and future wages, income and benefits, expenses associated with finding other work,

and has suffered severe psychological harm, emotional distress, anxiety, depression, pain and

suffering, inconvenience, mental anguish, loss of enjoyment of life, embarrassment, humiliation,

loss to professional standing, character and reputation, physical and personal injuries, and

further seeks attorney’s fees and costs and prejudgment interest.

               81.    That the defendant’s actions as set forth above were undertaken

intentionally, willfully, wantonly, recklessly, maliciously and with utter disregard for the

federally protected rights of the plaintiff, and therefore plaintiff is entitled to recover punitive

damages from the defendant.

                               FOR A FIFTH CAUSE OF ACTION:
                                  VIOLATION OF TITLE VII
                                       RETALIATION

               82.    That the plaintiff hereby repeats and realleges each and every allegation

contained in Paragraphs 1 through 81 hereinabove as fully as if set forth verbatim.

               83.    That at all pertinent times defendant employed fifteen (15) or more

employees and, as such, is an “employer” as defined by Title VII, and is otherwise subject to the

said Act.

               84.    That as alleged above, plaintiff made several complaints to management

and Human Resource employees at defendant alleging she was being harassed and

discriminated against based upon her race and retaliated against.

                                                 16
  5:19-cv-01303-MGL-PJG           Date Filed 05/03/19      Entry Number 1        Page 17 of 19




               85.    That plaintiff’s complaints were made in good faith, and constitute

protected activity under Title VII.

               86.    That within thirteen (13) days of the date plaintiff first reported

defendant’s harassment and discrimination, defendant disciplined her for false and trivial

reasons and for reasons that otherwise lacked credibility. Then, within fourteen (14) days from

the last time plaintiff engaged in protected activity, defendant terminated plaintiff without

warning, notice or cause and for false reasons, and/or reasons that lack credibility and/or

reasons so trivial they would not warrant termination.

               87.    That defendant disciplined and terminated plaintiff because plaintiff made

complaints of harassment and discrimination based upon race and retaliation and because

plaintiff otherwise opposed discrimination based on race, all of which is in violation of 42 U.S.C.

§ 2000e-3.

               88.    That as a result of the above, plaintiff has suffered damages in the form of

lost back and future wages, income and benefits, expenses associated with finding other work,

and has suffered severe psychological harm, emotional distress, anxiety, depression, pain and

suffering, inconvenience, mental anguish, loss of enjoyment of life, embarrassment, humiliation,

loss to professional standing, character and reputation, physical and personal injuries, and

further seeks attorney’s fees and costs and prejudgment interest.

               89.    That the defendant’s actions as set forth above were undertaken

intentionally, willfully, wantonly, recklessly, maliciously and with utter disregard for the

federally protected rights of the plaintiff, and therefore plaintiff is entitled to recover punitive

damages from the defendant.




                                                17
  5:19-cv-01303-MGL-PJG           Date Filed 05/03/19      Entry Number 1       Page 18 of 19




                              FOR A SIXTH CAUSE OF ACTION:
                               VIOLATION OF 42 U.S.C. § 1981
                                      RETALIATION

               90.   That the plaintiff hereby repeats and realleges each and every allegation

contained in Paragraphs 1 through 89 hereinabove as fully as if set forth verbatim.

               91.   That as an employee of defendant, 42 U.S.C. § 1981 guarantees plaintiff the

right to make and enforce contracts, including the right to the enjoyment of all benefits,

privileges, terms and conditions of her contractual relationship with defendant.         As such,

plaintiff is covered and protected by the mandates of 42 U.S.C. § 1981.

               92.   That as alleged above, plaintiff made several complaints to management

and Human Resource employees at defendant alleging she was being harassed and

discriminated against based upon her race and retaliated against.

               93.   That plaintiff’s complaints were made in good faith, and constitute

protected activity under 42 U.S.C. § 1981.

               94.   That within thirteen (13) days of the date plaintiff first reported

defendant’s harassment and discrimination, defendant disciplined her for false and trivial

reasons and for reasons that otherwise lacked credibility. Then, within fourteen (14) days from

the last time plaintiff engaged in protected activity, defendant terminated plaintiff without

warning, notice or cause and for false reasons, and/or reasons that lack credibility and/or

reasons so trivial they would not warrant termination.

               95.   That defendant disciplined and terminated plaintiff because plaintiff made

complaints of harassment and discrimination based upon race and retaliation and because

plaintiff otherwise opposed discrimination based on race, all of which is in violation of 42 U.S.C.

§ 1981.




                                                18
  5:19-cv-01303-MGL-PJG           Date Filed 05/03/19      Entry Number 1        Page 19 of 19



               96.    That as a result of the above, plaintiff has suffered damages in the form of

lost back and future wages, income and benefits, expenses associated with finding other work,

and has suffered severe psychological harm, emotional distress, anxiety, depression, pain and

suffering, inconvenience, mental anguish, loss of enjoyment of life, embarrassment, humiliation,

loss to professional standing, character and reputation, physical and personal injuries, and

further seeks attorney’s fees and costs and prejudgment interest.

               97.    That the defendant’s actions as set forth above were undertaken

intentionally, willfully, wantonly, recklessly, maliciously and with utter disregard for the

federally protected rights of the plaintiff, and therefore plaintiff is entitled to recover punitive

damages from the defendant.

               WHEREFORE, as to all causes of action, plaintiff prays for the following relief

against defendant: for such amount of actual and special damages as the trier of fact may find,

(including lost back and future wages, income and benefits, expenses associated with finding

other work, severe psychological harm, emotional distress, anxiety, depression, pain and

suffering, inconvenience, mental anguish, loss of enjoyment of life, embarrassment, humiliation,

loss to professional standing, character and reputation, and physical and personal injuries),

punitive damages, the cost and disbursements of this action, including reasonable attorney’s

fees, prejudgment interest and for such other and further relief as the court deems just and

proper.

                                                     HITCHCOCK & POTTS

                                                     By: s/A. Christopher Potts
                                                     Federal ID No.: 5517
                                                     31 Broad Street, 2nd Floor
                                                     Charleston, SC 29401
                                                     Telephone: (843) 577-5000
                                                     Email: hitchp@bellsouth.net
                                                     Attorneys for the Plaintiff
Charleston, South Carolina
May 3, 2019
                                                19
